AT YOUR REQUEST, WE HAVE EXAMINED THE ISSUE OF WHETHER THE PROVISIONS OF 74 Ohio St. 4244 (1988) APPLY TO THE MEMBERS OF THE BOARD OF TRUSTEES OF THE OKLAHOMA STUDENT LOAN AUTHORITY. FURTHER, AS WE HAVE DISCUSSED, IT IS OUR TENTATIVE CONCLUSION THAT THE PROVISIONS OF 4244 ARE PROBABLY APPLICABLE TO THE AUTHORITY, IN LIGHT OF THE LANGUAGE OF 70 Ohio St. 695.3 (1988) WHICH CREATES THE AUTHORITY AND SPECIFICALLY DESCRIBES IT AS "AN AGENCY OF THE STATE."
YOU HAVE ASKED US HOW TO ADDRESS THIS SITUATION SHOULD THE LEGISLATURE DECIDE TO ALLOW A BOARD MEMBER TO SERVE AS AN ADMINISTRATOR IN LIGHT OF HIS PREVIOUS EXPERIENCE. LEGALLY, THE BEST SOLUTION TO THIS PROBLEM WOULD BE A STATUTORY AMENDMENT WHICH WOULD MAKE CLEAR THE LEGISLATURE'S INTENT THAT 70 Ohio St. 4244 NOT APPLY TO THE AUTHORITY. THIS AMENDMENT WOULD BE PLACED WITHIN 70 Ohio St. 4244, AND PROVIDE SIMPLY:
  "(C) THE OKLAHOMA STUDENT LOAN FINANCE AUTHORITY AND MEMBERS OF ITS BOARD OF TRUSTEES SHALL BE EXEMPT FROM THE APPLICATION OF THIS SECTION."
  THE AMENDMENT COULD ALSO BE PLACED ELSEWHERE, AND COULD PROVIDE:
  "NOTWITHSTANDING ANY OTHER PROVISIONS OF LAW, THE OKLAHOMA STUDENT LOAN FINANCE AUTHORITY IS AUTHORIZED TO EMPLOY FORMER MEMBERS OF THE BOARD OF TRUSTEES OF SUCH AUTHORITY WITHOUT REFERENCE TO THE DATE ON WHICH THE FORMER MEMBER RESIGNED, OR ON WHICH THE FORMER MEMBER'S TERM OF OFFICE WOULD HAVE, OR HAS EXPIRED."
OF COURSE, THE ENACTMENT OF EITHER OF THESE PROPOSED AMENDMENTS MUST BE CONSIDERED IN LIGHT OF THE VARIOUS CONSTITUTIONAL RESTRAINTS UPON THE ENACTMENT OF LEGISLATION. WE WOULD MOST PARTICULARLY DRAW YOUR ATTENTION TO THE REQUIREMENTS OF ARTICLE V, SECTION 57 OF OKLAHOMA'S CONSTITUTION THAT THE BODY OF THE STATUTE MUST BE GERMANE TO ITS TITLE, THAT AN ACT SHALL EMBRACE BUT ONE SUBJECT, AND THAT AMENDMENTS TO STATUTES MAY NOT BE MADE BY REFERENCE.
WE WOULD BE HAPPY TO WORK WITH YOU ON REVIEWING POSSIBLE STATUTORY VEHICLES.
(ROBERT H. HENRY)